FILED
                                                                    MAR 07 2016
 1                          NOT FOR PUBLICATION
 2                                                              SUSAN M. SPRAUL, CLERK
                                                                  U.S. BKCY. APP. PANEL
                                                                  OF THE NINTH CIRCUIT
 3                  UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                            OF THE NINTH CIRCUIT
 5   In re:                        )       BAP No.   CC-15-1271-TaKuF
                                   )
 6   HOLY HILL COMMUNITY CHURCH,   )       Bk. No.   2:14-bk-21070-WB
                                   )
 7                  Debtor.        )
     ______________________________)
 8                                 )
     DANA PARK,                    )
 9                                 )
                    Appellant,     )
10                                 )
     v.                            )       MEMORANDUM*
11                                 )
     RICHARD J. LASKI, Chapter 11 )
12   Trustee,                      )
                                   )
13                  Appellee.      )
     ______________________________)
14
                    Argued and Submitted on February 19, 2016
15                           at Pasadena, California
16                            Filed – March 7 2016
17               Appeal from the United States Bankruptcy Court
                     for the Central District of California
18
              Honorable Julia W. Brand, Bankruptcy Judge, Presiding
19
20   Appearances:      Marvin Levy argued for appellant Dana Park;
                       Richard D. Buckley argued for appellee Richard J.
21                     Laski, Chapter 11 Trustee.
22
     Before:      TAYLOR, KURTZ, and FARIS, Bankruptcy Judges.
23
24
25
26        *
             This disposition is not appropriate for publication.
27   Although it may be cited for whatever persuasive value it may
     have (see Fed. R. App. P. 32.1), it has no precedential value.
28   See 9th Cir. BAP Rule 8024-1(c)(2).
 1                              INTRODUCTION
 2        Dana Park appeals from an order disallowing her proof of
 3   claim with prejudice.   We AFFIRM.
 4                                 FACTS1
 5        Pre-petition, the Debtor – a Presbyterian church - obtained
 6   two loans from Hanmi Bank.2   The loans were evidenced by
 7   promissory notes and secured by deeds of trust encumbering the
 8   Debtor’s valuable real property in Los Angeles, California (the
 9   “Property”).   Also pre-petition, internal discord arose between
10   the church leadership and its membership and then between the
11   church leadership and its governing organization.   This discord
12   culminated in the governing organization’s spring 2011 ouster of
13   the Debtor’s pastor and board of elders; various litigation in
14   California state court followed.
15        Eventually, in June 2014, the Debtor filed a chapter 11
16   petition; the Trustee was appointed soon after.
17        While the record is unclear as to her history with the
18   Debtor and its disputes, Park soon participated in the
19   bankruptcy case.   She filed a three-page proof of claim in the
20
          1
21           These parties were very recently before the Panel. In
     Park v. Laski (In re Holy Hill Community Church), 2016 WL 80032
22   (9th Cir. BAP Jan. 5, 2016) (“Holy Hill I”), Park appealed from
     the bankruptcy court’s order dismissing, with prejudice, her
23
     complaint against chapter 11 debtor Holy Hill Community Church.
24   We concluded that the appeal was moot and, in the alternative,
     that a merits analysis did not warrant reversal. We include
25   here only those facts most relevant to this appeal.
26        2
             We exercise our discretion to take judicial notice of
27   documents electronically filed in the bankruptcy case. See
     Atwood v. Chase Manhattan Mortg. Co. (In re Atwood), 293 B.R.
28   227, 233 n.9 (9th Cir. BAP 2003).

                                      2
 1   amount of $4.1 million dollars.       The proof of claim identified
 2   the creditor as “Dana Park, Beverly Real Estate Investments
 3   LLC/Golden Fish LLC.”   Both of the limited liability companies
 4   (the “LLCs”) were Park-controlled entities.      The proof of claim
 5   did not attach any supporting documents.
 6        The bases of Park’s alleged claim were two-fold.      First,
 7   she asserted an ownership interest in the Property by virtue of
 8   a quitclaim deed (the “Beverly Deed”), which purported to
 9   transfer the Property from the Debtor to Beverly Real Estate
10   Investments, LLC (“Beverly LLC”).      The state court, however,
11   ultimately deemed the deed invalid because it was executed by
12   the Debtor’s pastor and board of elders after their ouster from
13   church leadership and management.
14        Second, Park alleged that she and her “companies” purchased
15   the Hanmi notes for $4.1 million dollars.      She alleged that this
16   saved the Property from foreclosure and that, in exchange for
17   her assistance, the Debtor then executed the Beverly Deed.
18   According to Park, she had no idea that there was internal
19   church strife or that the pastor and board of elders had been
20   removed from their positions at the time they executed the
21   Beverly Deed.
22        The Trustee objected to Park’s proof of claim, arguing that
23   the claim lacked adequate documentation and evidentiary support.
24   He asserted that there was no evidence that Park or the LLCs had
25   a secured claim against the Property.
26        In opposition, Park relied on her alleged purchase of the
27   Hanmi notes and the Beverly Deed.      Concurrently, she filed an
28   amended proof of claim that changed the name of the creditors

                                       3
 1   asserting a claim to “Dana Park dba Beverly Real Estate
 2   Investments, LLC; JB Sunset Management.”    The amended proof of
 3   claim also attached a number of documents,3 although Park
 4   provided no explanation of the relevancy of these documents.
 5        The Trustee replied that the law of the case doctrine
 6   barred Park from relying on arguments already decided against
 7   Park by the bankruptcy court when it dismissed Park’s quiet
 8   title action based on the Beverly Deed.    The Trustee further
 9   argued that Federal Rule of Civil Procedure 15 required
10   disallowance because Park neither obtained his consent as the
11   opposing party nor sought leave to amend the proof of claim from
12   the bankruptcy court.
13        The bankruptcy court agreed with the Trustee; it sustained
14   the Trustee’s objection to the proof of claim, both as initially
15   filed and as amended.   It held that Park had not shown that she
16   was the real party in interest entitled to assert a claim
17   against the Debtor based on the Hanmi notes and related trust
18   deeds.   It also determined that Park was precluded from
19   relitigating her alleged interest in the Property pursuant to
20   the Beverly Deed.
21        The bankruptcy court entered an order disallowing Park’s
22
23        3
             These documents included copies of: a proof of
24   publication dated July 26, 2012 in a Los Angeles newspaper; an
     assignment of the first Hanmi trust deed, from Hanmi to
25   JB Sunset Partnership; an estimated settlement statement dated
     July 27, 2011, showing Beverly LLC as the buyer; an amended sale
26   agreement dated September 29, 2011, between Hanmi, Beverly LLC,
27   and J Development, LLC; an escrow closing statement dated
     February 24, 2012, reflecting JB Sunset as the buyer; and emails
28   between a Hanmi Bank representative and Park’s brother.

                                     4
 1   proof of claim.    Park timely appealed.
 2                               JURISDICTION
 3        The bankruptcy court had jurisdiction pursuant to 28 U.S.C.
 4   §§ 1334 and 157(b)(2)(B).    We have jurisdiction under 28 U.S.C.
 5   § 158.
 6                                  ISSUE4
 7        Whether the bankruptcy court erred in sustaining the
 8   Trustee’s objection to Park’s proof of claim.
 9                            STANDARD OF REVIEW
10        The bankruptcy court’s decision on an objection to proof of
11   claim is a mixed question of fact and law.    We review its
12   findings of fact for clear error and its conclusions of law de
13   novo.    See Cont’l Ins. Co. v. Thorpe Insulation Co. (In re
14   Thorpe Insulation Co.), 671 F.3d 1011, 1030 (9th Cir. 2011).    A
15   factual finding is clearly erroneous if illogical, implausible,
16   or without support in inferences that may be drawn from the
17   facts in the record.    TrafficSchool.com, Inc. v. Edriver Inc.,
18   653 F.3d 820, 832 (9th Cir. 2011).
19                                DISCUSSION
20        Federal Rule of Bankruptcy Procedure 3001(a) establishes
21   that “[a] proof of claim is a written statement setting forth a
22   creditor’s claim.”    To the extent a claim or property interest
23   is based on a writing, the creditor (or an agent) must attach
24
          4
25           The bankruptcy court also rejected Park’s amended proof
     of claim on the basis that it named a new party (JB Sunset
26   Partnership) and was filed after expiration of the claims bar
27   date. Park, however, does not specifically argue or address
     this aspect of the bankruptcy court’s ruling in her opening
28   brief; thus, neither do we.

                                      5
 1   that writing to the proof of claim.    Fed. R. Bankr.
 2   P. 3001(c)(1).
 3        Here, as the Trustee acknowledged to the bankruptcy court
 4   and at oral argument before this Panel, there is no dispute with
 5   respect to the validity of or the Debtor’s liability on the
 6   Hanmi notes.    The Debtor scheduled the debts as undisputed
 7   claims.   We also note that, while this appeal was pending, the
 8   Trustee obtained bankruptcy court approval of a compromise
 9   between the Trustee and another party asserting rights under the
10   Hanmi notes; the settlement recitals state that the Trustee does
11   not dispute the validity of the liens created as a result of the
12   Hanmi notes and trust deeds.
13        Instead, the bankruptcy court determined that Park had not
14   shown that she was the real party in interest entitled to assert
15   claims based on the Hanmi notes and the related trust deeds.
16   Thus, the bankruptcy court determined that Park failed to show
17   that she had standing to file her proof of claim based on the
18   Hanmi notes.    On this record, we conclude that the bankruptcy
19   court did not err.    Consequently, Park’s several arguments in
20   regards to the prima facie validity of a proof of claim are
21   inapposite.    See Veal v. Am. Home Mortg. Servicing, Inc.
22   (In re Veal), 450 B.R. 897, 922 (9th Cir. BAP 2011) (“[S]tanding
23   is a prerequisite to the evidentiary benefits set forth in
24   Rule 3001(f).”).
25        The record shows that the proof of claim consisted only of
26   the three-page official bankruptcy form; Park did not attach any
27   other documents, even though she later alleged that her claim
28   was based on the Beverly Deed and her purchase of the Hanmi

                                      6
 1   notes.    The form proof of claim identified Park and the LLCs as
 2   the creditor and included the following handwritten comment: “I
 3   have claim [sic] to the [P]roperty on 1111 Sunset Blvd Los
 4   Angeles, CA 90015.”
 5        The bankruptcy court found that on the date of petition,
 6   another non-Park controlled entity held the liens against the
 7   Property — not Park.    It found that this was consistent with the
 8   Debtor’s schedules, which listed the other, non-Park controlled
 9   entity.    The bankruptcy court, thus, determined that Park had
10   not shown that she had a right to assert a claim, either on her
11   own behalf or as the authorized agent of the non-Park controlled
12   entity.    We agree.
13        As stated, there was no documentary evidence that Park or
14   the LLCs held the Hanmi notes or had rights to enforce the
15   related trust deeds.    The record here does not supply other
16   evidence supporting her right to assert claims based on the
17   Hanmi notes and trust deeds, either personally or through the
18   LLCs.    Indeed, at oral argument, Park’s counsel conceded that
19   the claim was asserted on behalf of third parties.
20        It may well be that Park orchestrated the 2011 purchase of
21   the Hanmi notes and contributed some of the purchase price.
22   But, the record simply does not support that, from a legal
23   standpoint, either she or the LLCs owned the Hanmi notes or had
24   rights to enforce the trust deeds securing those notes.    Thus,
25   the bankruptcy court correctly determined that Park could not
26   assert a claim against the estate based on her status as a
27   lienholder or as a party entitled to enforce the Hanmi notes.
28        And, to the extent Park continued to assert a claim based

                                      7
 1   on an alleged ownership interest in the Property, the bankruptcy
 2   court concluded that the issue had been determined by the state
 3   court and was not subject to re-litigation.   As stated in Holy
 4   Hill I, the state court determined that the Beverly Deed was
 5   invalid; the pastor and board of elders who executed the deed
 6   lacked the authority to do so.   Insofar as Park continues to
 7   challenge this determination, it is now beyond dispute.   Thus,
 8   Park did not have an ownership interest in the Property that
 9   supplied her with a claim against the estate.
10                              CONCLUSION
11        Based on the foregoing, we AFFIRM.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      8